THE COURT.
The appellant in this case was tried before a justice of the peace upon a misdemeanor charge, and was convicted. He appealed to the district court, where a trial de novo again resulted in a judgment of conviction. He now seeks to prosecute a further appeal to the supreme court. From this he is debarred by section 1067 of the Penal Code of 1901, which provides: “. . . There shall be no appeal from a judgment of the district court rendered in a case appealed from a justice, police, or recorder’s court.”
The appeal will therefore be dismissed.